Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 1 of 10 PageID: 34158



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
UNITED STATES OF AMERICA       :
                               :    Crim. No. 14-050-4 (NLH)
     v.                        :
                               :
SAEED ZAFFA                    :    OPINION
               Defendant       :
______________________________:


APPEARANCES:
FEDERAL PUBLIC DEFENDER’S OFFICE
By: Lisa Evans Lewis, Esq.
800-840 Cooper Street, Suite 350
Camden, New Jersey 08102
     On behalf of Defendant Saeed Zaffa

OFFICE OF THE UNITED STATES ATTORNEY
By: Patrick Askin, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08101
     On behalf of the United States of America

NOEL L. HILLMAN, United States District Judge

      This matter comes before this Court upon Defendant Saeed

Zaffa’s Supplemental Emergency Motion for Compassionate Release

[Dkt. No. 1004] and prior pro se Motion to be Placed on Home

Confinement in Response to COVID-19 Pandemic [Dkt. No. 998],

both pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant is an inmate serving a thirteen-year sentence and

currently being held at Metropolitan Detention Center (“MDC”)

Brooklyn, a federal administrative detention facility in

Brooklyn, New York.      In the instant motion, Defendant seeks

immediate release to home confinement on the basis of an alleged
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 2 of 10 PageID: 34159



chronic respiratory condition (i.e. asthma), which he contends

puts him at a heightened risk for complications if he contracts

COVID-19.     The Government opposes Defendant’s motion, arguing

that Defendant has not demonstrated extraordinary circumstances

warranting his release, and that the Federal Bureau of Prisons

(“BOP”) has taken significant steps to protect the health of

inmates in its custody, including those housed at MDC Brooklyn.

        For the reasons stated below, Defendant’s motion will be

denied.

   I.     FACTUAL AND PROCEDURAL BACKGROUND

        On February 6, 2015, Defendant pleaded guilty to a two

count superseding Information, on charges – namely, conspiracy

to distribute and possess with intent to distribute one kilogram

or more of heroin within one thousand feet of a public housing

complex, and possession of a firearm as a convicted felon -

stemming from his leadership role in a violent drug trafficking

gang operating in and around the Stanley Holmes housing complex

in Atlantic City, New Jersey.

        On May 19, 2015, the late Judge Joseph E. Irenas sentenced

Defendant to 156 months’ imprisonment and ten years of

supervised release, pursuant to a sentence agreed to by the

parties, jointly recommended to the Court, and containing an

appellate waiver.




                                      2
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 3 of 10 PageID: 34160



      Defendant first submitted a request for compassionate

release to “AW Custody” via the TRULINCS inmate email system on

March 30, 2020, but to date has received no response.            On April

17, 2020, Defendant filed a pro se motion, and on June 4, 2020,

filed a supplemental motion through counsel, seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

Defendant alleges that he suffers from an asthma condition which

makes him particularly vulnerable to becoming seriously ill from

COVID-19 and that he is more likely to contract COVID-19 while

incarcerated at MDC Brooklyn.

   II.   LEGAL STANDARD

      “The recently enacted First Step Act allows a defendant to

be afforded compassionate release for ‘extraordinary and

compelling reasons.’” United States v. Sellers, Crim. No. 10-

434, 2020 WL 1972862, at *1 (D.N.J. April 24, 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)).       Before bringing a motion for

reduced sentence on their own behalf, defendants first “must ask

the Bureau of Prisons (‘BOP’) to do so on their behalf, give BOP

thirty days to respond, and exhaust any available administrative

appeals.” United States v. Raia, Civ. No. 20-1033, 2020 WL

1647922, at *1 (3d Cir. April 2, 2020) (citing 18 U.S.C. §

3582(c)(1)(A)).     “Thus, under the First Step Act, a defendant

seeking a reduction in his term of imprisonment bears the burden

of satisfying both that he has (1) exhausted remedies before

                                      3
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 4 of 10 PageID: 34161



seeking judicial review, and (2) that compelling and

extraordinary reasons exist to justify compassionate release.”

Sellers, 2020 WL 1972862 at *1 (citing 18 U.S.C. §

3582(c)(1)(A)).

      At this second step, a court may reduce an inmate’s

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) “if the court

finds that (1) extraordinary and compelling reasons warrant a

reduction, (2) the reduction would be consistent with applicable

policy statements issued by the Sentencing Commission, and (3)

the applicable sentencing factors under § 3553(a) warrant a

reduction.” United States v. Pabon, Crim. No. 17-165-1, 2020 WL

2112265, at *2 (E.D. Pa. May 4, 2020).

   III. DISCUSSION

      As the nation continues to grapple with the COVID-19

pandemic, the Court considers Defendant’s Motion and its

underlying concerns with seriousness.         However, as the United

States Court of Appeals for the Third Circuit has articulated,

“the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot

independently justify compassionate release, especially

considering BOP’s statutory role and its extensive and

professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).




                                      4
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 5 of 10 PageID: 34162



      Defendant alleges, and the Government does not dispute,

that Defendant has satisfied the exhaustion requirement by

submitting a request for compassionate release to the MDC

Brooklyn administration via TRULINCS and having not received a

response within thirty days.        Therefore, the Court focuses on

the second step of the analysis: whether extraordinary and

compelling reasons exist to justify compassionate release.

      Defendant contends that “extraordinary and compelling

reasons” exist to justify compassionate release based on

Defendant’s diagnosis of chronic asthma, which allegedly makes

him “particularly vulnerable to severe illness from COVID-19.”

      First, Defendant, who is 31 years old, argues that his

asthma diagnosis puts him in a “high risk” group under guidance

disseminated by the Centers for Disease Control and Prevention

(the “CDC”).     In response to the COVID-19 pandemic, the CDC

published guidance on its website, advising Americans that

“older adults [65 years and older] and people of any age who

have serious underlying medical conditions might be at higher

risk for serious illness from COVID-19.” 1         The CDC states that

“chronic lung disease or moderate to severe asthma,”




1 Centers for Disease Control and Prevention, People Who Are at
Higher Risk for Severe Illness, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (accessed on June 18,
2020).

                                      5
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 6 of 10 PageID: 34163



particularly if not well-controlled, are underlying medical

conditions that put individuals at heightened risk for severe

illness if they contract COVID-19.

      The Government acknowledges that Defendant’s “asthma

condition is concerning,” but argues that a lack of concurrent

risk factors (e.g. age or inclusion in another high-risk

category) and a paucity of information about the severity of

Defendant’s condition indicates a failure to meet the

“extraordinary and compelling” threshold.          The Government notes

that Defendant has not been hospitalized for his condition since

2010; that his medical records indicate that his condition may

be exercise-induced and/or triggered by cold temperatures; and

that the records also indicate that Defendant is inconsistent in

following the medication regimen prescribed by his treating

physicians.

      Although the Court is sympathetic to Defendant’s concerns

about becoming seriously ill were he to contract COVID-19, his

medical history does not seem to suggest that his asthma creates

an “extraordinary and compelling” risk, or that it is not

capable of being controlled by careful attention to the

medication and behavioral prescriptions of Defendant’s

physicians.

      Next, Defendant argues that prison conditions at MDC

Brooklyn put Defendant at heightened risk of contracting COVID-

                                      6
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 7 of 10 PageID: 34164



19.   As of June 2, 2020, two days before the supplemental

motion, a total of 6 inmates and 40 staff had tested positive

for the virus – an increase from 2 inmates and 5 staff members

two months earlier.      Defendant asserts that this almost

certainly undercounts the number of infections in the facility,

as testing has been limited – so much so, that Defendant himself

has yet to be tested.      Defendant also contends that “MDC

generally lacks adequate medical infrastructure and supplies” to

address the crisis; that the facility does not segregate the

medically vulnerable inmates from the general population; and

that inmates are not adequately quarantined or provided adequate

protective materials.

      The Government argues that BOP has undertaken a number of

interventions, in accordance with its Coronavirus (COVID-19)

Action Plan (the “Action Plan”), to minimize risk of virus

transmission into and within BOP facilities.          These steps

include imposing restrictions on visitation, transfers, and non-

essential activities; increasing medical screening of inmates

and staff; and implementing changes in facility maintenance and

sanitation.    These steps appear to have had some effectiveness.

According the BOP website, as of the date of this Opinion MDC




                                      7
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 8 of 10 PageID: 34165



Brooklyn as 11 confirmed active cases – five inmates and six

staff. 2

      The Court is mindful that the general conditions of

incarceration – confinement in relatively small enclosed spaces,

use of common bathrooms, rationed access to hygienic products

and healthcare – make prisons potential “hot spots” for virus

transmission.     However, given the relatively restrained

progression of the virus within MDC Brooklyn, as compared to in

the surrounding city itself, BOP’s Action Plan appears to be

having a positive impact.       Other district courts that have

recently considered the conditions at MDC Brooklyn have also

concluded that there is no evidence that inmates at the facility

are at a particularly increased risk of contracting COVID-19.

See, e.g., United States v. Haney, Crim No. 19-541, 2020 WL

1821988, at *6-7 (S.D.N.Y. April 13, 2020) (“[D]espite rumors,

there is no meaningful counter-evidence suggesting that the

COVID-19 virus is rapidly spreading in the MDC, or anything of

the kind.”); United States v. Baez, Crim. No. 09-74, 2020 WL

2615928, at *3 (E.D.N.Y. May 22, 2020) (“I have no reason to

believe that the MDC cannot adequately address defendant’s

concerns should his current symptoms escalate into something

more severe”); United States v. Flores, Crim. No. 17-449, 2020


2 See https://www.bop.gov/locations/institutions/bro/ (last
visited June 29, 2020).

                                      8
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 9 of 10 PageID: 34166



WL 2907549, at *4 (S.D.N.Y. June 3, 2020) (“On the issue of the

MDC, this Court joins its colleagues in this District in being

appropriately concerned about the conditions of confinement at

federal facilities during the present pandemic. . . . The Court

concludes on balance that the danger that Mr. Flores faces from

infection with COVID-19 [at the MDC] does not amount to an

extraordinary and compelling reason for granting compassionate

release.”).

      Under the circumstances, granting Defendant’s request to be

released to his mother’s house in Atlantic City, New Jersey

could place him at greater risk of contracting COVID-19 than the

risk he currently faces.       As of June 17, 2020, New Jersey had

more than 167,000 confirmed cases and more than 12,000 thousand

deaths; of those, Atlantic County had 2,553 confirmed cases and

184 COVID-19 fatalities. 3

      The Court is sympathetic to Defendant’s concerns for his

health while in custody.       Nevertheless, Defendant has failed to

demonstrate that such concerns provide “extraordinary and

compelling” reasons justifying his compassionate release. 4


3 Johns Hopkins University, Coronavirus Resource Center,
available at https://coronavirus.jhu.edu (accessed on June 18,
2020).

4 As indicated in Section II supra, if a court         finds that
“extraordinary and compelling” reasons justify         compassionate
release, the court must also decide whether to         grant such
release by weighing the sentencing factors set         forth in 18

                                      9
Case 1:14-cr-00050-NLH Document 1011 Filed 06/29/20 Page 10 of 10 PageID: 34167



    IV.   CONCLUSION

       For the foregoing reasons, Defendant’s Supplemental

 Emergency Motion for Compassionate Release [Dkt. No. 1004] and

 prior pro se Motion to be Placed on Home Confinement in Response

 to COVID-19 Pandemic [Dkt. No. 998], both pursuant to the First

 Step Act, 18 U.S.C. § 3582(c)(1)(A), will be denied.

       An Order consistent with this Opinion shall issue on this

 date.



 DATED: June 29, 2020

                                             s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 U.S.C. § 3553(a), to the extent applicable. In this case,
 because the Court finds that “extraordinary and compelling”
 reasons are not present, this Opinion does not reach this second
 part of the analysis.

                                      10
